Lahtinen, J.
Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered May 8, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s sole contention on this appeal from the judgment revoking probation and imposing a sentence of imprisonment is that his probation expired prior to the filing of the violation petition and that, therefore, County Court lacked jurisdiction to consider the petition. It appears, however, that as the result of an earlier violation petition, defendant’s sentence of probation was extended pursuant to CPL 410.70 (5) until July 2000, an extension that defendant acknowledged at the proceeding which resulted in the judgment on appeal. Accordingly, the record does not support defendant’s claim that his probation expired prior to the filing of the latest violation petition.
Cardona, P. J., Peters, Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed.